Citation Nr: 0619672	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  99-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder of the face manifested by left-sided facial spasm.  

2.  Entitlement to service connection for a neurological or 
muscular disability manifested by esophageal and abdominal 
spasm and abdominal sprain.  

3.  Entitlement to service connection for a neurological or 
muscular disability manifested by leg spasm, thigh cramps and 
sprains, and loss of balance.  

4.  Entitlement to service connection for a neurological or 
muscular disability manifested by left neck, back, and 
shoulder spasm. 

5.  Entitlement to service connection for infectious 
hepatitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to October 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims 
seeking entitlement to service connection for neurological 
disabilities of the face, abdomen, legs, and back.  

This appeal was previously presented to the Board in February 
2001, June 2003, and February 2004; on each occasion, these 
issues were remanded to the RO for additional development.  
They have now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of the 
onset of a neurological disability of the face manifested by 
left-sided facial spasm during military service or within a 
year thereafter.  

2.  The veteran has not presented competent evidence of the 
onset of a neurological or muscular disability manifested by 
esophageal and abdominal spasm and abdominal sprain during 
military service or within a year thereafter.  

3.  The veteran has not presented competent evidence of the 
onset a neurological or muscular disability manifested by leg 
spasm, thigh cramps and sprains, and loss of balance during 
military service or within a year thereafter.  

4.  The veteran has not presented competent evidence of the 
onset of a neurological or muscular disability manifested by 
left neck, back, and shoulder spasm during military service 
or within a year thereafter.  

5.  The veteran has not presented competent evidence of a 
current diagnosis of hepatitis, or residuals thereof.  


CONCLUSIONS OF LAW

1.  A neurological disability of the face was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).  

2.  A neurological disability of the esophagus and abdomen 
was not incurred in or aggravated by active military service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).  

3.  A neurological disability of the lower extremities was 
not incurred in or aggravated by active military service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).  

4.  A neurological disability of the neck, back, and 
shoulders was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).  

5.  Hepatitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper notice should also be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
 
In this case, for the reasons set forth below, the VA has 
complied with the duties under the law to notify and assist 
the veteran, as well as the implementing regulations, in 
reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show her entitlement to the benefits 
claimed via RO letters issued in February 2002, January 2003, 
and June 2004; and the rating decisions, statement of the 
case (SOC), supplemental statements of the case (SSOCs), and 
the Board's February 2001, June 2003, and February 2004 
remand orders issued since 1998 to the present.  In addition, 
these documents provided the veteran with specific 
information relevant to her claims.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have also been obtained.  The 
veteran was also notified of the above development via the 
RO's letters and other mailings to the veteran.  In March 
2006, the veteran submitted additional evidence directly to 
the Board, without prior RO review.  However, because this 
evidence was accompanied by a waiver of consideration by the 
RO, the agency of original jurisdiction, the Board is free to 
consider this evidence at this time.  38 C.F.R. 
§ 20.1304(c) (2005).  The RO has also obtained the veteran's 
medical treatment records and examination reports from the VA 
medical centers where she has received treatment.  Thus, the 
Board finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in April 1998) and 
appealed prior to enactment of the changes in the law.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial April 1998 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).    

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

I. Service connection - Neuritis

The veteran seeks service connection for neurological 
disabilities of the face, esophagus, abdomen, neck, back, 
shoulders, and legs.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may also be awarded for certain disabilities, such 
as organic disorders of the nervous system, which manifest to 
a compensable degree within a statutorily-prescribed period 
of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In considering this claim, the Board notes the veteran has 
already been awarded service connection, with a total rating, 
for a chronic pain disorder associated with psychological 
factors.  As such, any symptoms or impairment resulting 
directly from this disorder may not serve as the basis of a 
separate grant of service connection, or separately 
evaluated.  See 38 C.F.R. § 4.14 (2005).  Separate ratings 
may only be awarded for disability manifestations 
characterized by compensable symptomatology distinct and 
separate from that of other service-connected disabilities.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

When the veteran was examined for military entrance in June 
1955, she was without neurological disability.  In September 
1955 she reported generalized aching and pain following an 
inoculation.  She was treated at the infirmary for two days, 
but no diagnosis was given.  In December 1955 she sought 
treatment for pain of the face and jaw, and a provisional 
diagnosis of mandibular neuritis was given, pending 
neurological consultation.  The veteran was then afforded a 
December 1955 neurological consultation at which time she 
reported pain and tightness along the right side of her jaw.  
A neurological examination, conducted in detail, did not 
reveal any significant organic pathological findings.  No 
abnormalities of the cranial nerves were found, and sensory 
and motor function was within normal limits bilaterally.  
Overall, her neurological findings were "essentially 
normal" according to the examination report, and no 
neurological disability was found.  Another December 1955 
clinical notation recorded the examiner's belief that the 
veteran "is having psychosomatic complaints" regarding her 
reported pain.  In June 1956, when she sought treatment for 
heart palpations and vertigo, the examiner found her to be 
within normal limits on physical examination.  The final 
impression was "functional (neurosis)."  When the veteran 
was examined for service separation in October 1956, no 
neurological disability were noted.  

Subsequent to service, the veteran received treatment from 
several private physicians.  According to an August 1997 
statement from P.C.W., M.D., he began treating the veteran 
for various symptoms in October 1956.  She complained of 
fatigue, severe cramps and spasms affecting various parts of 
her body, insomnia, and neuralgia.  However, in his statement 
Dr. W. did not indicate the veteran was diagnosed with a 
neurological disability at that time.  

Likewise, an August 1997 statement was received from L.H.C., 
M.D., who was the veteran's family physician and treated her 
between 1948 and 1976.  Dr. C. stated that following service, 
the veteran reported delirium, severe cramps and spasms of 
the abdomen and lower extremities, joint pain of the back, 
legs, shoulders, and hips, and numbness and tingling of the 
left side of her body.  At the time Dr. C.'s diagnoses 
included "chronic pain syndrome" and "Asiatic flu".  
However, a neurological disability was not diagnosed at that 
time.  

The remainder of the evidence does not indicate the onset of 
a neurological disability of any type during military service 
or within a year thereafter.  For this reason, the Board 
finds the preponderance of the evidence to be against the 
veteran's claim, and service connection for neurological 
disabilities of the face, esophagus, abdomen, neck, back, 
shoulders, and legs must be denied.  As noted above, the 
veteran was afforded a neurological consultation during 
military service, which was "essentially normal" and did 
not result in the diagnosis of a neurological disability.  
Subsequent medical examination resulted in a diagnosis of a 
neurosis.  The veteran has already been awarded service 
connection for a psychiatric disability characterized by 
chronic pain, including the symptoms for which she seeks 
service connection at present.  A neurological disability was 
also not diagnosed on service separation medical examination 
in October 1956.  Overall, the service medical records do not 
reflect the onset of a neurological disability at that time.  

Likewise, immediately following service the veteran was 
treated by two private physicians, both of whom noted her 
symptoms of spasms, aching, numbness, tingling, and cramps of 
various regions of her body.  However, neither private 
examiner diagnosed her with a neurological disability.  
Rather, chronic pain syndrome, a psychiatric disability for 
which she has already been afforded service connection, was 
diagnosed.  The remainder of the evidence also fails to 
reflect onset of a neurological disability during military 
service or shortly thereafter.  In the absence of competent 
evidence indicating onset of a neurological disability during 
military service or within a year thereafter, service 
connection for a neurological disability of the face, 
esophagus, abdomen, neck, back, shoulders, or legs must be 
denied.  

The Board notes that the veteran has had medical training, 
and is a licensed practical nurse; as such, she is competent 
to testify regarding medical matters.  In support of her 
claim, she has reported onset of various neurological 
disabilities during military service.  However, because the 
record nevertheless fails to reflect any objective evidence 
of a neurological disability during military service, her 
testimony is not considered credible.  Thus, the Board is 
unable to find her statements compelling.  

In conclusion, the veteran has not presented competent 
evidence of the onset of a neurological disability of the 
face, esophagus, abdomen, neck, back, shoulders, or legs 
during military service, or within a year thereafter; 
therefore, service connection for such disabilities must be 
denied.  As a preponderance of the evidence is against the 
award of service connection for any type of neurological 
disability, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Hepatitis

The veteran seeks service connection for infectious 
hepatitis.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, 
the evidence of record does not reveal a current diagnosis of 
either infectious hepatitis, or any residuals thereof.  
Therefore, service connection for infectious hepatitis must 
be denied.  

The veteran has alleged on several occasions that she 
contacted hepatitis during military service while working on 
a patient with hepatitis.  Shortly thereafter, she began to 
experience episodic tiredness and generalized muscle pain.  
However, her service medical records are negative for any 
diagnosis of hepatitis.  According to an in-service clinical 
notation, hepatitis was suspected in January 1956 when the 
veteran sought treatment for epigastric pain, but this 
diagnosis was never confirmed.  

Subsequent to service, the veteran has received extensive 
private and VA medical treatment for a variety of disorders, 
and she has consistently claimed a history of hepatitis.  
However, numerous gastrointestinal and other studies have 
been within normal limits, with no confirmation of either 
active hepatitis, or a prior infection thereof.  BUN and 
serum creatine studies conducted in 1995 were also normal.  
On VA general medical examination in June 1996, a VA 
physician noted an impression of "history of hepatitis, not 
documented by liver function test."  

In an August 1997 statement, L.H.C., M.D., said he treated 
the veteran for a variety of complaints, including infectious 
hepatitis and residuals thereof, from August 1948 to July 
1976.  However, Dr. C.'s diagnosis of hepatitis is apparently 
based on the veteran's own self-reported history, as her 
hepatitis is noted to have begun during military service, 
when he was not treating her, and she was under the care of 
military doctors.  Dr. C. does not indicate he ever verified 
her claimed hepatitis with liver function tests or other 
objective studies.  In a similar August 1997 statement from 
P.C.W., M.D., Dr. W. wrote that he treated the veteran 
beginning in November 1956.  He noted a history of infectious 
hepatitis contacted during military service.  However, this 
diagnosis also appeared to have been based entirely on the 
veteran's own self-reported history, as Dr. W.'s statement 
does not reflect any studies or tests verifying hepatitis.  
In the absence of any evidence that a diagnosis of hepatitis 
was established independent of the veteran's own self-
reported history, the Board does not find these statements 
competent evidence of in-service onset of hepatitis.  See, 
e.g., Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to arise or apply to 
a statement of a physician based upon an inaccurate factual 
premise or history as related by the veteran); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence to 
establish entitlement to service connection).  

In contrast, various VA examinations have found no evidence 
either of a current diagnosis of hepatitis, or residuals 
thereof.  On VA general medical examination in August 2002, 
the veteran's claimed history of hepatitis in service was 
noted, but the examiner could find no tests actually 
confirming such a diagnosis.  Chronic hepatitis B and C were 
both ruled out.  In the absence of any competent evidence 
that the veteran contracted infectious hepatitis during 
military service, service connection for this disability must 
be denied.  

The Board notes that the veteran, as a licensed practical 
nurse, is competent to testify regarding medical matters.  As 
such, her contentions of a hepatitis infection during 
military service must be considered by the Board.  However, 
because the record still fails to reflect any objective 
evidence of such an infection, her testimony is not 
considered credible.    

Even assuming arguendo that the veteran contracted hepatitis 
during military service approximately 50 years ago, the 
competent evidence of record does not reflect any current 
residuals thereof.  In July 2002, the veteran was physically 
examined by a VA physician who also reviewed her claims file.  
The examiner found no evidence of any current residuals of a 
hepatitis infection and "explained to [the veteran] that I 
seen no evidence of any relationship from her current 
complaints to service."  The veteran has otherwise failed to 
present evidence of any current residuals of an in-service 
hepatitis infection.  While both Drs. C. and W., her private 
physicians immediately following service, suggested she had 
various residuals of infectious hepatitis following service, 
neither doctor claims to have examined or treated her in the 
last 20+ years.  Thus, their statements do not reflect any 
current residuals of hepatitis.  In the absence of any 
current residuals of infectious hepatitis, service connection 
for infectious hepatitis must be denied.  

In conclusion, the preponderance of the evidence is against a 
grant of service connection for infectious hepatitis, as such 
a disability was neither incurred during military service and 
has not been demonstrated to result in any current residuals.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a neurological disorder of the face 
manifested by left-sided facial spasm is denied.  

Service connection for a neurological or muscular disability 
manifested by esophageal and abdominal spasm and abdominal 
sprain is denied.  

Service connection for a neurological or muscular disability 
manifested by leg spasm, thigh cramps and sprains, and loss 
of balance is denied.  





Service connection for a neurological or muscular disability 
manifested by left neck, back, and shoulder spasm is denied.  

Service connection for infectious hepatitis is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


